            Case 1:19-cv-06982-LLS Document 29 Filed 09/10/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

COMMAND ARMS ACCESSORIES,                          )
LLC, and CAA INDUSTRIES, LTD.,                     )
                                                   )
       Plaintiffs,                                 )      Case No. 1:19-cv-06982-LLS
                                                   )
v.                                                 )      DECLARATION OF
                                                   )      TIMOTHY J. MCGINN
ME TECHNOLOGY INC.,                                )
                                                   )
       Defendant.                                  )
                                                   )

       I, Timothy J. McGinn, declare as follows:

       1.      I am an attorney at the firm of Gunster, Yoakley & Stewart, P.A., counsel to ME

Technology, Inc. (“CAA USA”). The information set forth herein is based on my personal

knowledge.

       2.      Attached as Exhibit A is a true and correct printout of the webpage available at

https://www.browning.com/products/firearms/rifles/bl-22/current-production/bl22-micro-

midas.html, which I last accessed on September 9, 2019.

       3.      Attached as Exhibit B is a true and correct printout of the webpage available at

https://www.sigsauer.com/store/p238-hd-micro-compact.html,     which    I   last   accessed   on

September 9, 2019.

       4.      Attached as Exhibit C is a true and correct printout of the webpage available at

https://www.kimberamerica.com/pistols/micro, which I last accessed on September 9, 2019.

       5.      Attached as Exhibit D is a true and correct printout of the webpage available at

https://www.jaxxindustries.com/product-page/micro-galil-5-56-nato, which I last accessed

on September 9, 2019.




                            GUNSTER, YOAKLEY & STEWART, P.A.
            Case 1:19-cv-06982-LLS Document 29 Filed 09/10/19 Page 2 of 2



       6.      Attached as Exhibit E is a true and correct printout of the webpage available

at https://cz-usa.com/product/cz-scorpion-evo-3-s2-pistol-micro-w-brace/, which I last

accessed on September 9, 2019.

       7.      Attached as Exhibit F is a true and correct printout of the webpage available at

https://deserttech.com/media/download/2017_catalog/mobile/index.html, which I last

accessed on September 9, 2019.

       8.      Attached as Exhibit G is a true and correct printout of the webpage available at

https://www.glockstore.com/Longhorn-Slide-Pull-Charging-Handle, which I last accessed

on September 9, 2019.

       9.      Attached as Exhibit H is a true and correct printout of the webpage available

at https://www.keltecweapons.com/firearms/pistols/cp33/, which I last accessed on

September 9, 2019.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 10, 2019.

                                                                 /s/ Timothy J. McGinn
                                                                   Timothy J. McGinn




                             GUNSTER, YOAKLEY & STEWART, P.A.
